Citation Nr: 1040265	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  07-00 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.   Whether new and material evidence had been received to 
reopen the claim of service connection for sinusitis and, if so, 
entitlement to service connection for sinusitis.  
 
2.  Entitlement to service connection for chloracne. 

3.  Entitlement to a compensable rating for service connected 
hemorrhoids, prior to February 27, 2006. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel
INTRODUCTION

The Veteran had active military service from November 1965 to 
January 1986.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision by the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

In February 2002 the RO denied service connection for sinusitis.  
The Veteran then filed a petition to reopen his claim of service 
connection for sinusitis; however, the RO denied reopening the 
Veteran's claim in an August 2004 rating decision.  The Veteran 
then filed his current petition to reopen in September 2005.  
Regardless of what the RO has done, the Board must address the 
question of whether new and material evidence has been received 
to reopen the claim, because the issue goes to the Board's 
jurisdiction to reach and adjudicate the underlying claim de 
novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), 
aff'g 8 Vet. App. 1 (1995).  The Board is required to first 
address whether new and material evidence has been presented 
before the merits of a claim can be considered.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

In September 2005 the Veteran filed a claim for a compensable 
rating for his service-connected hemorrhoids.  The December 2005 
rating decision denied the Veteran a compensable rating and he 
filed a Notice of Disagreement (NOD) in January 2006.  The RO 
then issued a December 2006 rating decision that granted the 
Veteran a 20 percent disability rating for his service-connected 
hemorrhoids effective February 27, 2006, the date that the 
medical evidence showed an increase in disability.  However, the 
Veteran's claim for a compensable rating for hemorrhoids prior to 
February 27, 2006, is still on appeal.  

The issue of total disability for individual 
unemployability (TDIU) has been raised by the Veteran's 
representative in a November 2007 statement, but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over it, and it is referred to the AOJ for appropriate 
action.  

The now reopened issue of service connection for sinusitis, the 
issue of service connection for chloracne, and the issue of a 
compensable rating prior to February 27, 2006, for his service-
connected hemorrhoids are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By way of a February 2002 decision, the RO denied the 
Veteran's claim for service connection for sinusitis, in part, 
because there was no evidence of an in-service chronic diagnosis, 
no evidence of current treatment, and no nexus relationship 
relating any current diagnosis to service.  The Veteran did not 
file a timely appeal. 

3.  By way of the August 2004 decision the RO denied reopening 
the Veteran's claim for service connection for sinusitis because 
new evidence had not been submitted.  The Veteran did not file a 
timely appeal. 

3.  The additional evidence received since the August 2004 RO 
rating decision is neither cumulative nor redundant of evidence 
previously of record, does relate previously unestablished facts 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim of service connection for 
sinusitis.


CONCLUSION OF LAW

New and material evidence has been submitted to reopen the claim 
of service connection for sinusitis.  38 U.S.C.A. § 5108 (West 
2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  Here, with regard to reopening the 
previously denied matter, the decision below is granting in full 
the benefit sought.  Accordingly, even assuming that an error was 
committed with respect to either the duty to notify or the duty 
to assist insofar as reopening the previously denied claim, such 
error was harmless and will not be further discussed. 

II. Analysis of Petition to Reopen

A decision of the RO becomes final and is not subject to revision 
on the same factual basis unless a notice of disagreement is 
filed within one year of the notice of decision.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.1103.  When a determination of the 
agency of original jurisdiction is affirmed by the Board of 
Veterans' Appeals, such determination is subsumed by the final 
appellate decision.  38 C.F.R. § 20.1104.  If a claim of 
entitlement to service connection has been previously denied and 
that decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented with 
respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio 
v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2010).  

In determining if new and material evidence has been received, 
the evidence is generally presumed to be credible.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999) (per curium).  In 
addition, all of the evidence received since the last final 
disallowance shall be considered in making the determination.  
See Evans v. Brown, 9 Vet. App. 273, 283 (1996).  

Here, the RO denied service connection for sinusitis in February 
2002.  The Veteran filed an NOD in July 2003; however, he was 
notified by an RO letter in July 2003 that his NOD was not 
timely.  Therefore, the February 2002 rating decision became 
final.  The evidence considered at the time of the February 2002 
decision included the Veteran's service treatment records from 
1976 to 1986 and private treatment records.  The RO denied 
service connection for sinusitis because there was no evidence of 
a diagnosis of a chronic condition during active duty nor was 
there evidence that the Veteran had a current diagnosis of 
chronic sinusitis.  

The Veteran then filed a petition to reopen his claim for service 
connection for sinusitis in July 2003; however, an August 2004 
rating decision denied the Veteran's petition.  The Veteran did 
not file a timely appeal and that August 2004 decision became 
final.  The RO denied reopening the Veteran's claim because there 
was no evidence of records that showed findings or diagnosis of 
sinusitis related to his active service.  

The evidence received since the August 2004 RO rating decision 
includes additional private treatment records, VA treatment 
records, and the Veteran's statements.  Specifically, the new 
evidence includes a February 2006 statement from the Veteran's 
physician, who was at first the Veteran's private physician but 
who is now the Veteran's VA physician.  In the February 2006 
statement the Veteran's physician stated that the Veteran's 
chronic sinusitis more than likely dated back to his military 
service and that he treated the Veteran since that date.  

The Board finds that the February 2006 statement from the 
Veteran's physician is evidence that is both new and material 
because the claim was previously denied, at least in part, on the 
basis that the evidence did not show a diagnosis of sinusitis 
related to his active service.  Therefore, the Board finds that 
such evidence is not cumulative or redundant, relates to an 
unestablished fact necessary to substantiate his claim, and 
raises a reasonable possibility of substantiating the claim.  New 
evidence is sufficient to reopen a claim if it contributes to a 
more complete picture of the circumstances surrounding the origin 
of a Veteran's injury or disability, even where it may not 
convince the Board to grant a claim.  Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  

The Board concludes that evidence submitted since the August 2004 
RO rating decision is new and material, and thus the claim for 
service connection for sinusitis is reopened.  This does not mean 
that service connection is granted.  Rather, additional 
development of evidence will be undertaken (see the below remand) 
before the issue of service connection for sinusitis is addressed 
on a de novo basis.  Manio v. Derwinski, 1 Vet. App. 140 (1991).   


ORDER

As new and material evidence to reopen the claim of service 
connection for sinusitis has been received, the appeal to this 
extent is allowed subject to further action discussed 
hereinbelow.  


REMAND

In a September 2010 Informal Hearing Presentation (IHP) the 
Veteran's representative stated that the Veteran's service 
treatment records from 1965 to 1976 were not part of the record.  
In a claim for compensation, VA must make efforts to obtain the 
claimant's service medical records, other records relating to the 
claimant's military service held or maintained by a government 
agency, VA medical records, and any other relevant records held 
by a federal agency.  38 C.F.R. § 3.159(c)(3).  Therefore, the 
Board finds that the RO must attempt to obtain all of the 
Veteran's service treatment records.  If these records cannot be 
obtained then the RO must document the steps taken and notify the 
Veteran that his service treatment records could not be obtained.

After the RO has either received the Veteran's service treatment 
records or has determined that these records could not be 
obtained then the Veteran should be afforded a VA examination to 
determine the nature and likely etiology of his sinusitis.  The 
VA examiner should discuss the Veteran's sinusitis and if his 
current diagnosis is at least likely than not related to his 
military service.

The Veteran should also be scheduled for a VA examination to 
determine if he has a current diagnosis of chloracne.  If the VA 
examiner states that the Veteran has a current diagnosis of 
chloracne it should be determined the nature and likely etiology 
of the Veteran's chloracne and if it is at least likely as not 
the result of military service, to include an exposure to 
herbicide.  The Board notes that this should be a different 
diagnosis then his previously denied dyhidrosis and that the VA 
examiner should limit his/her opinion to the claimed chloracne.  

The Veteran is hereby advised that failure to report to the 
scheduled examinations may result in denial of the claim.  See 38 
C.F.R. § 3.655.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant and 
death of an immediate family member.  

In January 2006 the Veteran filed a NOD in regards to the 
September 2005 rating decision that denied a compensable rating 
for hemorrhoids.   The RO then issued a December 2006 rating 
decision that granted the Veteran a 20 percent disability rating 
for his service-connected hemorrhoids effective February 27, 
2006, the date that the medical evidence showed an increase in 
disability.  The Board notes that the December 2006 rating 
decision did not grant back to the date of the Veteran's claim 
and therefore, the issue of a compensable rating prior to 
February 27, 2006, is still on appeal.  Therefore, in order to 
comply with due process requirements, a remand is in order for 
the RO to prepare an SOC on the issue of a compensable rating 
prior to February 27, 2006.  Manlincon v. West, 12 Vet. App. 238 
(1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. 
Brown, 9 Vet. App. 124 (1996).  

In addition to the actions requested hereinabove, the RO should 
also undertake any other development and/or notification action 
deemed warranted by VCAA prior to adjudicating the claims on 
appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to 
contact the Veteran by letter and request 
that he provide sufficient information, and 
if necessary authorization, to enable the 
RO to obtain any additional pertinent 
treatment records not currently of record.  
The Veteran also should be informed that he 
may submit evidence to support his claims.  

The RO's letter should invite the Veteran 
to furnish all evidence in his possession, 
and identify what evidence is ultimately 
his responsibility to obtain.  The RO's 
letter should clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).  

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R.  
§ 3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, the 
RO should notify the Veteran of the records 
that were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.  

3.  The RO should obtain the Veteran's 
complete service treatment records for his 
period of service from 1965 to 1976.  If 
the Veteran's service treatment records are 
not available, it should be so certified.   

4.  After the RO obtains all of the 
Veteran's service treatment records or 
certifies that they are not available, the 
Veteran should be scheduled for a VA 
examination to ascertain the nature and 
likely etiology of his sinusitis.   The 
entire claims file must be made 
available to the examiner, and the 
examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  

Based on his/her review of the case, the VA 
examiner should opine as to whether the 
Veteran's sinusitis is at least likely as 
not related to his military service.  The 
VA examiner should discuss if the Veteran's 
in-service symptoms were an earlier 
manifestation of his current diagnosis.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached.  The Board notes that if the VA 
examiner states that he/she cannot opine 
without resorting to mere speculation the 
opinion will not be adequate because it 
does not provide the required degree of 
medical certainty and would be of no 
probative value.  Bloom v. West, 12 Vet. 
App. 185, 187 (1999); Black v. Brown, 5 
Vet. App. 177, 180 (1993); Reonal v. Brown, 
5 Vet. App. 458, 460 (1993).   

5.  After the RO obtains all of the 
Veteran's service treatment records or 
certifies that they are not available, the 
Veteran should be scheduled for a VA 
examination to ascertain the nature and 
likely etiology of his claimed chloracne.   
The entire claims file must be made 
available to the examiner, and the 
examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  

Based on his/her review of the case, the VA 
examiner should opine as to whether the 
Veteran has a current diagnosis of 
chloracne; the Board notes that this should 
be a different diagnosis then his 
previously denied dyhidrosis.  If the VA 
examiner diagnoses the Veteran with 
chloracne he/she should opine if it is at 
least likely as not related to his 
military service, to include any exposure 
to herbicide.  The examiner should set 
forth all examination findings, along with 
the complete rationale for all conclusions 
reached.  The Board notes that if the VA 
examiner states that he/she cannot opine 
without resorting to mere speculation the 
opinion will not be adequate because it 
does not provide the required degree of 
medical certainty and would be of no 
probative value.  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).   

6.  The RO must take the appropriate steps 
to issue the Veteran an SOC addressing the 
issue of a compensable rating for his 
service-connected hemorrhoids prior to 
February 27, 2006.  This issuance must 
include all relevant laws and regulations, 
and a complete description of the Veteran's 
rights and responsibilities in perfecting 
an appeal in this matter.  

7.  Thereafter, only if the Veteran files 
a timely Substantive Appeal on the issue 
of a compensable rating for his service-
connected hemorrhoids prior to February 
27, 2006, the RO should undertake all 
indicated development and adjudicate the 
pending claim in light of the entire 
evidentiary record.  

8.  To help avoid future remand, RO must 
ensure that the required actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a 
deficient manner, corrective action should 
be undertaken before the claims file is 
returned to the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).   

9.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claims on appeal in light 
of all pertinent evidence and legal 
authority.  If any benefit sought on appeal 
is not granted, the RO must furnish to the 
Veteran and his service representative an 
appropriate Supplemental Statement of the 
Case (SSOC) that includes clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran needs take no action until otherwise notified, but he 
may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


